MEMORANDUM **
Arturo Hernandez Lopez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely his motion to reopen removal proceedings. We deny in part and dismiss in part the petition for review.
Hernandez Lopez failed to raise in his brief any challenge to the BIA’s denial of his motion to reopen. He consequently has waived any such challenge. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We lack jurisdiction to review Hernandez Lopez’s equal protection challenges to *735the BIA’s underlying dismissal of his appeal from an immigration judge’s denial of cancellation of removal, because Hernandez Lopez did not timely petition for review of the BIA’s January 22, 2004, decision. See id. at 1258 (holding that alien’s filing of motion to reopen does not toll statutory deadline for appealing underlying final order).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.